


Exhibit 10.4

 

Execution Copy

 

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made and
entered into as of this 31st day of March, 2008, by and among Prospect Medical
Holdings, Inc. (“Holdings”) and Prospect Medical Group, Inc. (“Prospect” and,
collectively with Holdings, the “Borrowers” and each, individually, a
“Borrower”), Bank of America, N.A., as Administrative Agent (in such capacity,
the “First Lien Administrative Agent”) on behalf of itself and the other lenders
party to the Credit Agreement defined below (the “First Lien Lenders”).

 

RECITALS

 

WHEREAS, the Borrowers, the First Lien Lenders and the First Lien Administrative
Agent have entered into that certain First Lien Credit Agreement dated as of
August 8, 2007 (as amended, restated, supplemented or otherwise modified, the
“First Lien Credit Agreement”), pursuant to which the First Lien Lenders have
agreed to make the Loans (such term, together with each other capitalized term
used in this Amendment but not defined in this Amendment, shall be defined in
accordance with the First Lien Credit Agreement) and other extensions of credit,
all upon the terms and conditions set forth in the First Lien Credit Agreement;

 

WHEREAS, as of the date hereof, certain Defaults and Events of Default exist
under the First Lien Credit Agreement and, which as a result of such Defaults
and Events of Default, gave rise to the First Lien Lenders and the First Lien
Administrative Agent having the right, among other things, to declare the
commitment of each First Lien Lender to make Loans to be terminated and to
exercise any and all other remedies available to the First Lien Lenders under
the First Lien Credit Agreement;

 

WHEREAS, the Borrowers, the First Lien Administrative Agent and the First Lien
Lenders entered into a Forbearance Agreement on February 13, 2008 (as amended
hereby, and may be further amended, restated supplemented or otherwise modified,
the “Forbearance Agreement”) pursuant to which the First Lien Lenders and the
First Lien Administrative Agent agreed to forbear from exercising such rights
for a limited period of time provided that Borrowers satisfied certain
conditions contained within such Forbearance Agreement;

 

WHEREAS, the Borrowers have advised the First Lien Administrative Agent that
they will be unable to deliver the Required Reporting Package (as such term is
defined in the Forbearance Agreement) by a time sufficient to allow a borrowing
under the Revolving Credit Facility in accordance with the terms of the
Forbearance Agreement, and accordingly, the Borrowers have requested that they
be permitted to borrow under the Revolving Credit Facility in advance of their
delivery of the Required Reporting Package;

 

WHEREAS, the First Lien Lenders and the First Lien Administrative Agent are
willing to grant such request on the terms and conditions set forth in this
Amendment;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

ARTICLE I

 

AMENDMENT TO THE FORBEARANCE AGREEMENT

 


SECTION 1.1             DEFINITIONS.           ALL CAPITALIZED TERMS USED AND
NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED THERETO IN THE CREDIT
AGREEMENT AND/OR THE FORBEARANCE AGREEMENT, AS APPLICABLE.


 


SECTION 1.2             AMENDMENT.


 

Section 2.1 of the Forbearance Agreement is hereby amended by deleting
subsection “(c)” of such section in its entirety and replacing such subsection
with the following:

 

“(c)  no Revolving Credit Borrowing may be requested after March 31st, 2008;
(or, if the Forbearance Period is extended to April 10, 2008 in accordance with
Section 1.4(b) above, April 4, 2008);”

 


ARTICLE II


 


CONDITIONS TO EFFECTIVENESS


 


SECTION 2.1         CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE
AS OF THE DATE FIRST WRITTEN ABOVE UPON THE SATISFACTION OF EACH OF THE
FOLLOWING CONDITIONS:


 


(A)           THE FIRST LIEN ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY
EXECUTED COUNTERPARTS OF THIS AMENDMENT FROM EACH OF THE BORROWERS, THE
GUARANTORS AND WRITTEN CONFIRMATION OF AGREEMENT TO THE TERMS HEREOF BY THE
REQUIRED LENDERS; AND


 

(b)           the Second Lien Administrative Agent and the Second Lien Lenders
shall have consented in writing to this Amendment.

 


ARTICLE III


 


MISCELLANEOUS


 


SECTION 3.1         REPRESENTATIONS AND WARRANTIES.  EACH LOAN PARTY HEREBY
REPRESENTS AND WARRANTS TO THE FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST
LIEN LENDERS THAT (A) EACH LOAN PARTY HAS THE LEGAL POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AMENDMENT; (B) THE OFFICERS OF EACH LOAN PARTY
EXECUTING THIS AMENDMENT HAVE BEEN DULY AUTHORIZED TO EXECUTE AND DELIVER THE
SAME AND BIND EACH LOAN PARTY WITH RESPECT TO THE PROVISIONS HEREOF; (C) THE
EXECUTION AND DELIVERY HEREOF BY EACH LOAN PARTY AND THE PERFORMANCE AND
OBSERVANCE BY EACH LOAN PARTY OF THE PROVISIONS HEREOF DO NOT VIOLATE OR
CONFLICT WITH ANY ORGANIZATIONAL DOCUMENT OF ANY LOAN PARTY OR ANY LAW
APPLICABLE TO ANY LOAN PARTY OR RESULT IN A BREACH OF ANY PROVISION OF OR

 

2

--------------------------------------------------------------------------------



 


CONSTITUTE A DEFAULT UNDER ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT BINDING
UPON OR ENFORCEABLE AGAINST ANY LOAN PARTY; (D) EXCEPT WITH RESPECT TO THE
EXISTING EVENTS OF DEFAULT, NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE
FIRST LIEN CREDIT AGREEMENT, NOR WILL ANY OCCUR IMMEDIATELY AFTER THE EXECUTION
AND DELIVERY OF THIS AMENDMENT OR BY THE PERFORMANCE OR OBSERVANCE OF ANY
PROVISION HEREOF; (E) NO LOAN PARTY IS AWARE OF ANY CLAIM OR OFFSET AGAINST, OR
DEFENSE OR COUNTERCLAIM TO, ANY LOAN PARTY’S OBLIGATIONS OR LIABILITIES UNDER
THE FIRST LIEN CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT; (F) THIS AMENDMENT
AND EACH DOCUMENT EXECUTED BY EACH LOAN PARTY IN CONNECTION HEREWITH CONSTITUTE
VALID AND BINDING OBLIGATIONS OF THE APPLICABLE LOAN PARTY IN EVERY RESPECT,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS; AND (G) NO LOAN PARTY HAS RECEIVED A
NOTICE OF DEFAULT OF ANY KIND FROM ANY MATERIAL ACCOUNT DEBTOR OR ANY
COUNTERPARTY TO A MATERIAL CONTRACT AND NO MATERIAL ACCOUNT DEBTOR OR
COUNTERPARTY TO A MATERIAL CONTRACT HAS ASSERTED ANY RIGHT OF SET-OFF, DEDUCTION
OR COUNTERCLAIM WITH RESPECT TO ANY ACCOUNT OR SUCH MATERIAL CONTRACT,
RESPECTIVELY.


 


SECTION 3.2         RELEASE.  EACH LOAN PARTY HEREBY WAIVES AND RELEASES THE
FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST LIEN LENDERS AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES AND SUBSIDIARIES
(EACH A “RELEASEE”) FROM ANY AND ALL CLAIMS, OFFSETS, DEFENSES AND
COUNTERCLAIMS, KNOWN AND UNKNOWN, THAT ANY LOAN PARTY MAY HAVE AS OF THE DATE OF
THIS AMENDMENT BASED UPON, RELATING TO, OR ARISING OUT OF THE OBLIGATIONS AND
RELATED TRANSACTIONS IN ANY WAY.  EACH LOAN PARTY INTENDS THE FOREGOING RELEASE
TO COVER, ENCOMPASS, RELEASE AND EXTINGUISH, AMONG OTHER THINGS, ALL CLAIMS AND
MATTERS THAT MIGHT OTHERWISE BE RESERVED BY CALIFORNIA CIVIL CODE SECTION 1542,
WHICH PROVIDES AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR. “


 


NOTWITHSTANDING THE FOREGOING, THIS SECTION 3.2 SHALL NOT CONSTITUTE A RELEASE
OF THE OBLIGATIONS OF THE FIRST LIEN ADMINISTRATIVE AGENT OR ANY FIRST LIEN
LENDER UNDER THE LOAN DOCUMENTS, SUCH WAIVER AND RELEASE BEING WITH FULL
KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECT THEREOF AND AFTER
HAVING CONSULTED LEGAL COUNSEL WITH RESPECT THERETO.


 


SECTION 3.3         COVENANT NOT TO SUE.  EACH LOAN PARTY, ON BEHALF OF ITSELF
AND ITS SUCCESSORS, ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY, COVENANTS AND AGREES WITH AND IN FAVOR OF EACH
RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING
OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND
DISCHARGED BY SUCH LOAN PARTY PURSUANT TO SECTION 3.2 ABOVE.  IF ANY LOAN PARTY
OR ANY OF ITS SUCCESSORS, ASSIGNS OR OTHER LEGAL REPRESENTATIONS VIOLATES THE
FOREGOING COVENANT, SUCH LOAN PARTY, FOR ITSELF AND ITS SUCCESSORS, ASSIGNS AND
LEGAL REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY
RELEASEE MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND
COSTS INCURRED BY ANY RELEASEE AS A RESULT OF SUCH VIOLATION.


 


SECTION 3.4         LOAN DOCUMENTS UNAFFECTED.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL PROVISIONS OF THE FIRST LIEN CREDIT AGREEMENT (INCLUDING
WITHOUT LIMITATION, SECTION 10.07 THEREOF) AND THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THE FORBEARANCE AGREEMENT AND THE INTERCREDITOR
AGREEMENT) SHALL REMAIN IN FULL FORCE AND EFFECT AND BE

 

3

--------------------------------------------------------------------------------



 


UNAFFECTED HEREBY.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THIS AMENDMENT
CONSTITUTES A “LOAN DOCUMENT” UNDER THE TERMS OF THE FIRST LIEN CREDIT
AGREEMENT.


 


SECTION 3.5         GUARANTOR ACKNOWLEDGEMENT.  EACH GUARANTOR, BY SIGNING THIS
AMENDMENT:


 


(A)           CONSENTS AND AGREES TO AND ACKNOWLEDGES THE TERMS OF THIS
AMENDMENT;


 


(B)           ACKNOWLEDGES AND AGREES THAT ALL OF THE LOAN DOCUMENTS TO WHICH
SUCH GUARANTOR IS A PARTY OR OTHERWISE BOUND SHALL CONTINUE IN FULL FORCE AND
EFFECT AND THAT ALL OF SUCH GUARANTOR’S OBLIGATIONS THEREUNDER SHALL BE VALID
AND ENFORCEABLE AND SHALL NOT BE IMPAIRED OR LIMITED BY THE EXECUTION OR
EFFECTIVENESS OF THIS AMENDMENT;


 


(C)           REPRESENTS AND WARRANTS TO THE FIRST LIEN ADMINISTRATIVE AGENT AND
THE FIRST LIEN LENDERS THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY SUCH
GUARANTOR AND CONTAINED IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT
IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN SUCH
REPRESENTATIONS AND WARRANTIES THAT ARE UNTRUE OR OTHERWISE INACCURATE SOLELY
AND DIRECTLY AS A RESULT OF THE EXISTING EVENTS OF DEFAULT) ON AND AS OF THE
DATE OF THIS AMENDMENT TO THE SAME EXTENT AS THOUGH MADE ON AND AS OF SUCH DATE,
EXCEPT TO THE EXTENT THAT ANY THEREOF EXPRESSLY RELATE TO AN EARLIER DATE; AND


 


(D)           ACKNOWLEDGES AND AGREES THAT (I) NOTWITHSTANDING THE CONDITIONS TO
EFFECTIVENESS SET FORTH IN THIS AMENDMENT, SUCH GUARANTOR IS NOT REQUIRED BY THE
TERMS OF THE FIRST LIEN CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY TO CONSENT TO THE TERMS OF THIS AMENDMENT AND
(II) NOTHING IN THE FIRST LIEN CREDIT AGREEMENT, THIS AMENDMENT, THE FORBEARANCE
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE DEEMED TO REQUIRE THE CONSENT OF
SUCH GUARANTOR TO ANY FUTURE AMENDMENTS OR MODIFICATIONS TO THE FIRST LIEN
CREDIT AGREEMENT.


 


SECTION 3.6         NO OTHER PROMISES OR INDUCEMENTS.  THERE ARE NO PROMISES OR
INDUCEMENTS THAT HAVE BEEN MADE TO ANY PARTY HERETO TO CAUSE SUCH PARTY TO ENTER
INTO THIS AMENDMENT OTHER THAN THOSE THAT ARE SET FORTH IN THIS AMENDMENT.  THIS
AMENDMENT HAS BEEN ENTERED INTO BY EACH BORROWER AND EACH GUARANTOR FREELY,
VOLUNTARILY, WITH FULL KNOWLEDGE, AND WITHOUT DURESS, AND, IN EXECUTING THIS
AMENDMENT, NEITHER ANY BORROWER NOR ANY GUARANTOR IS RELYING ON ANY OTHER
REPRESENTATIONS, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, MADE TO ANY
BORROWER OR ANY GUARANTOR BY THE FIRST LIEN ADMINISTRATIVE AGENT.  EACH BORROWER
AND EACH GUARANTOR AGREES THAT THE CONSIDERATION RECEIVED BY THE BORROWERS UNDER
THIS AMENDMENT HAS BEEN ACTUAL AND ADEQUATE.


 


SECTION 3.7         NO COURSE OF DEALING.  EACH LOAN PARTY ACKNOWLEDGES AND
AGREES THAT, (A) THIS AMENDMENT IS NOT INTENDED TO, NOR SHALL IT, ESTABLISH ANY
COURSE OF DEALING BETWEEN THE LOAN PARTIES, THE FIRST LIEN ADMINISTRATIVE AGENT
AND THE FIRST LIEN LENDERS THAT IS INCONSISTENT WITH THE EXPRESS TERMS OF THE
FIRST LIEN CREDIT AGREEMENT, THE FORBEARANCE AGREEMENT, OR ANY OTHER LOAN
DOCUMENT, (B) NOTWITHSTANDING ANY COURSE OF DEALING BETWEEN THE LOAN PARTIES,
THE FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST LIEN LENDERS PRIOR TO THE DATE
HEREOF, EXCEPT AS SET FORTH HEREIN, THE FIRST LIEN LENDERS SHALL NOT BE
OBLIGATED TO MAKE ANY LOAN, EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THIS AMENDMENT AND THE FIRST LIEN CREDIT

 

4

--------------------------------------------------------------------------------



 


AGREEMENT, AND (C) EXCEPT WITH RESPECT TO THE LIMITED FORBEARANCE GRANTED IN THE
FORBEARANCE AGREEMENT SPECIFICALLY RELATING TO THE EXISTING EVENTS OF DEFAULT,
NEITHER THE FIRST LIEN ADMINISTRATIVE AGENT NOR ANY FIRST LIEN LENDER SHALL BE
UNDER ANY OBLIGATION TO FORBEAR FROM EXERCISING ANY OF ITS RIGHTS OR REMEDIES
UPON THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  NOTHING HEREIN MODIFIES
THE AGREEMENTS AMONG THE FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST LIEN
LENDERS WITH RESPECT TO THE EXERCISE OF THEIR RESPECTIVE RIGHTS AND REMEDIES
UNDER THE TERMS OF THE FIRST LIEN CREDIT AGREEMENT.


 


SECTION 3.8         NO WAIVER.  EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT
(A) EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS AMENDMENT SHALL NOT OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE FIRST LIEN ADMINISTRATIVE AGENT OR
THE FIRST LIEN LENDERS UNDER THE FIRST LIEN CREDIT AGREEMENT OR ANY LOAN
DOCUMENT, NOR SHALL IT CONSTITUTE A CONTINUING WAIVER AT ANY TIME, (B) THE FIRST
LIEN LENDERS SHALL NOT HAVE ANY OBLIGATION TO EXTEND THE TERM OF THE FORBEARANCE
PERIOD, (C) NOTHING HEREIN SHALL BE DEEMED TO CONSTITUTE A WAIVER OF ANY DEFAULT
OR EVENT OF DEFAULT, INCLUDING THE EXISTING EVENTS OF DEFAULT, AND, EXCEPT AS
EXPRESSLY PROVIDED HEREIN, NOTHING HEREIN SHALL IN ANY WAY PREJUDICE THE RIGHTS
AND REMEDIES OF THE FIRST LIEN ADMINISTRATIVE AGENT OR THE FIRST LIEN LENDERS
UNDER THE FIRST LIEN CREDIT AGREEMENT, ANY LOAN DOCUMENT OR APPLICABLE LAW.  IN
ADDITION, THE FIRST LIEN ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO WAIVE ANY
CONDITION OR CONDITIONS SET FORTH IN THIS AMENDMENT, THE FIRST LIEN CREDIT
AGREEMENT OR ANY LOAN DOCUMENT, IN ITS SOLE DISCRETION, AND ANY SUCH WAIVER
SHALL NOT PREJUDICE, WAIVE OR REDUCE ANY OTHER RIGHT OR REMEDY THAT THE FIRST
LIEN ADMINISTRATIVE AGENT MAY HAVE AGAINST ANY LOAN PARTY.


 


SECTION 3.9         SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS,
AGREEMENTS, RELEASES AND WAIVERS MADE BY OR ON BEHALF OF ANY LOAN PARTY UNDER
THIS AMENDMENT SHALL SURVIVE AND CONTINUE AFTER THE EXPIRATION OR TERMINATION OF
THE FORBEARANCE PERIOD.


 


SECTION 3.10       NO WAIVER OF RIGHTS. NO WAIVER SHALL BE DEEMED TO BE MADE BY
ANY PARTY HEREUNDER OF ANY OF ITS RIGHTS HEREUNDER UNLESS THE SAME SHALL BE IN
WRITING SIGNED ON BEHALF OF SUCH PARTY.


 


SECTION 3.11       GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 3.12       ENTIRE AGREEMENT.  THIS AMENDMENT (TOGETHER WITH THE FEE
LETTER) SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AS
TO THE SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ALL PRIOR DISCUSSIONS,
AGREEMENTS, AND UNDERTAKINGS OF EVERY KIND AND NATURE AMONG THEM WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


 


SECTION 3.13       COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR SEPARATE COUNTERPARTS
AND BY FACSIMILE SIGNATURE, AND EACH SUCH COUNTERPART, WHEN EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE BUT ONE AND THE SAME AMENDMENT.


 


SECTION 3.14       SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS.  WHEREVER
POSSIBLE EACH PROVISION OF THIS AMENDMENT SHALL BE INTERPRETED IN SUCH MANNER AS
TO BE EFFECTIVE AND

 

5

--------------------------------------------------------------------------------



 


VALID UNDER APPLICABLE LAW.  ANY PROVISION OF THIS AMENDMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION. THE CAPTIONS TO
SECTIONS AND SUBSECTIONS HEREIN ARE INSERTED FOR CONVENIENCE ONLY AND SHALL BE
IGNORED IN INTERPRETING THE PROVISIONS OF THIS AMENDMENT.  EACH SCHEDULE OR
EXHIBIT ATTACHED TO THIS AMENDMENT SHALL BE INCORPORATED HEREIN AND SHALL BE
DEEMED TO BE A PART HEREOF.


 


SECTION 3.15       JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THEM, OR ANY
OF THEM, ARISING OUT OF, IN CONNECTION WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date referenced in the first paragraph of this Amendment.

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A

 

in its capacity as First Lien Administrative

 

Agent and on behalf of the Required Lenders

 

under the First Lien Credit Agreement

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
